Case 2:15-cr-00115-SPC-MRM Document 534 Filed 06/22/20 Page 1 of 2 PageID 10491



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                                  CASE NO.: 2:15-cr-115-FtM-38MRM

 DANIEL VARGAS


                                         ORDER

       Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1), which

 implements the Coronavirus Aid, Relief, and Economic Security Act (“CARES”), the Court

 may conduct the sentencing hearing by video conferencing with Defendant DANIEL

 VARGAS’S consent after he confers with counsel.

       Accordingly, it is

       ORDERED:

       (1) On or before July 10, 2020 at NOON, counsel for Defendant DANIEL

          VARGAS must file a written notice advising the Court:

              a. whether Defendant, after consulting with defense counsel, consents to

                  proceed with the sentencing hearing by video conferencing and by

                  telephone if video is not reasonably available;

              b. why delaying the sentencing will result in serious harm to the interests

                  of justice; and

              c. the Government’s position on a videoconference sentencing hearing.

       (2) If Defendant’s counsel advises that Defendant consents to proceed with the

          hearing by video conferencing, the Clerk is DIRECTED to notice the hearing

          and provide all hearing participants with instructions for joining the hearing.
Case 2:15-cr-00115-SPC-MRM Document 534 Filed 06/22/20 Page 2 of 2 PageID 10492



       (3) The Court will address the specific findings required by the CARES Act at the

           video conference sentencing hearing.

       DONE AND ORDERED in Fort Myers, Florida on this 22nd day of June 2020.




 Copies: All counsel of record




                                           2
